Order reversed on the law, with ten dollars costs and disbursements, and motion to release property from receivership as of the date of the appointment of the receiver granted, with ten dollars costs. Memorandum. The right to the money collected as rents by the receiver is left for determination in such proceeding or action as the parties may see fit to institute. There is nothing in the papers on which the receiver can base an attack upon the title of the appellant Carlisle and it is upon this circumstance that the order is reversed. All concur.